Citation Nr: 0616277	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had pre-war service from September 1, 1941, to 
December 7, 1941; was in beleaguered status from December 8, 
1941, to April 9, 1942; was a prisoner of war from April 10, 
1942, to December 22, 1942; was in a no casualty status from 
December 23, 1942, to March 31, 1945; had recognized 
guerrilla service from April 1, 1945, to November 13, 1945; 
and had regular Philippine Army service from November 14, 
1945, to April 28, 1946.  He died in October 1988.  The 
appellant is his widow.

Service connection for the cause of the veteran's death was 
denied by the Board of Veterans' Appeals (Board) in October 
1991, and on numerous occasions by the Regional Office (RO) 
since then, most recently in August 2002.  The appellant 
again sought to reopen her claim for service connection for 
the cause of the veteran's death in July 2003.  By letter 
dated in September 2003, the RO informed the appellant that 
new and material evidence had not been submitted, and her 
claim for service connection for the cause of the veteran's 
death remained denied.  She has perfected her appeal to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in April 2005, the appellant 
indicated that she wanted to appear at a videoconference 
hearing before a Veterans Law Judge.  No action has been 
taken by the VA on this request.  

In light of the fact that the appellant's request for a video 
conference hearing remains outstanding, the case is REMANDED 
to the RO for action as follows:

The RO should schedule the appellant for 
a video conference hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals, at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


